Mr. Justice Baume delivered the opinion of the court. This suit was instituted by appellee against appellant before a justice of the peace, to recover damages occasioned by hogs of appellant breaking into appellee’s inclosure. The case was tried in the justice's court before a jury, who awarded appellee $179 damages, and on appellant’s appeal to the Circuit Court, a verdict and judgment was there rendered against him for $100. Appellant and appellee are adjoining land owners. That appellant’s hogs broke through the partition fence and did damage to the appellee, is practically conceded. Appelleetestified that the damage amounted to $100, and other of. appellee’s witnesses fixed the amount of damage at from $10 to $60. Appellant offered no evidence as to amount of damages. That the jury assessed appellee’s damages at the highest figure warranted by the evidence, it not appearing that such amount is excessive, does not authorize us to interpose in appellant’s behalf. There is no error in the record and the judgment will be affirmed. Affirmed.